United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3784
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Ha T. T. Nguyen,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: August 20, 2004
                                Filed: August 27, 2004
                                 ___________

Before SMITH, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Ha T. T. Nguyen appeals the sentence the district court* imposed after Nguyen
pleaded guilty to conspiring to distribute and possess with intent to distribute 50
grams or more of a mixture or substance containing a detectable amount of cocaine
base, in violation of 21 U.S.C. § 846, and a related forfeiture count. At sentencing,
the district court admitted into evidence over Nguyen’s objection the certified state
records of three earlier uncounseled misdemeanor convictions, and the transcripts of
the testimony of two witnesses who testified at the trial of co-defendant Adil Gasim

      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
Al-Dabbi. Based on these exhibits, the court applied 3 criminal history points to
Nguyen and imposed a 3-level role enhancement under U.S.S.G. § 3B1.1(b). We
affirm.

       On appeal, Nguyen contends the district court abused its discretion by
admitting into evidence and relying on the certified state records of conviction, and
alternatively the court erroneously assigned criminal history points for uncounseled
misdemeanor convictions. We find the court did not abuse its discretion by admitting
the records, see United States v. Abanatha, 999 F.2d 1246, 1250-51 (8th Cir. 1993),
cert. denied, 511 U.S. 1035 (1994), or by deciding Nguyen was the individual
convicted of the earlier crimes, as her first and last names were present on each record
and she never denied she was the person convicted of the crimes, cf. United States v.
Roach, 164 F.3d 403, 414 (8th Cir. 1998), cert. denied, 528 U.S. 845 (1999). We also
find the court properly assigned criminal history points for Nguyen’s earlier
uncounseled misdemeanor convictions. See U.S.S.G. § 4A1.2, comment. (backg’d.).

       Nguyen also contends the district court committed clear error in imposing the
role enhancement under section 3B1.1(b). We find the court did not commit error
because the transcribed witness testimony revealed that at least five individuals
participated in the conspiracy, Nguyen played a significant role in the drug
transactions, and at least one of the participants in the conspiracy was Nguyen’s
subordinate. See U.S.S.G. § 3B1.1(b); United States v. Francis, 367 F.3d 805, 824-25
(8th Cir. 2004); United States v. Zimmer, 299 F.3d 710, 723 (8th Cir. 2002), cert.
denied, 537 U.S. 1146 (2003).

      We affirm the judgment of the district court.
                      ______________________________




                                          -2-